Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim objection 
Claim 4, line 3, “the lead wiring” lacks antecedent basis. It appears to be claim 4 dependency should be changed from claim 1 to claim 2. For examination purposes, claim 4 will be treated as a dependent claim of claim 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama, et al. (US 20170205935). 
Regarding claim 1, Katayama teaches a switch comprising: a first electrode sheet 13a comprising a first electrode 13a; a second electrode sheet 11a comprising a second electrode 11a that faces the first electrode sheet; and an adhesive 12 that comprises a first opening through which the first electrode faces the second electrode sheet
Regarding claim 7, Katayama teaches the switch wherein the second electrode sheet 11a comprises a second substrate 11 on which the second electrode is disposed, and the first spacer 21 is attached to the second substrate by the adhesive 12 (Fig. 9 and paragraph 63).  
Regarding claim 8, Katayama teaches the switch wherein following equation is satisfied:                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                    a
                                
                            
                            ≤
                            
                                
                                    t
                                    b
                                
                            
                            ≤
                            
                                
                                    t
                                    a
                                
                            
                             
                        
                                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            t
                            a
                            )
                            i
                            s
                             
                            a
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            a
                            d
                            h
                            e
                            s
                            i
                            v
                            e
                             
                            a
                            n
                            d
                             
                            (
                            t
                            b
                            )
                            i
                            s
                             
                            a
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            f
                            i
                            r
                            s
                            t
                             
                            b
                            a
                            s
                            e
                        
                    
(From figure 9, approximately the adhesive layer 12 has twice the thickness of the base 19 OR the thickness of the base is equal or greater than half of the thickness of the adhesive layer).

Regarding claim 9, Katayama teaches the switch wherein the adhesive 12 is
Regarding claim 10, Katayama teaches the switch wherein a rigidity of the first spacer is higher than a rigidity of the adhesive (the spacer is made of from a resin material which are known to be more rigid than a double tape adhesive 12, see paragraphs 85 and 112).  
Regarding claim 11, Katayama teaches the switch wherein the first spacer 21 is thinner than the first substrate 11 (Fig. 5a).
Alternative rejection 
Claim Rejections - 35 USC § 102
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsumasa, et al. (JPH08287775, see IDS filed on 12/13/2019). 
Regarding claim 1, Mitsumasa teaches switch comprising: a first electrode sheet 3 comprising a first electrode 31; a second electrode sheet 2 comprising a second electrode
Regarding claim 7, Mitsumasa teaches the switch wherein the second electrode sheet 2 comprises a second substrate 4 on which the second electrode is disposed, and the first spacer 15 is attached to the second substrate by the adhesive 16 (Figs. 1-9).  
Allowable Subject Matter
s 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the first electrode sheet
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the second electrode sheet comprises: a second substrate on which the second electrode is disposed; a second spacer
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833